[Cite as State v. Steele, 2021-Ohio-783.]



                                       IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            PREBLE COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :         CASE NO. CA2020-08-012

                                                  :              DECISION
     - vs -                                                       3/15/2021
                                                  :

 GARY L. STEELE,                                  :

        Appellant.                                :




               APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                              Case No. 14 CR 11442


Martin P. Votel, Preble County Prosecutor, Kathryn M. West, 101 East Main Street,
Courthouse, 1st Floor, Eaton, Ohio 45320, for appellee

Gary L. Steele, #A706764, Madison Correctional Institution, 1851 State Route 56, P.O. Box
740, London, Ohio 43140, pro se



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, Gary L. Steele, the transcript of the docket and journal entries, the transcript of

proceedings and original papers from the Preble County Court of Common Pleas, and upon

the brief filed by appellant's counsel, appellant's pro se brief, and the state's brief in

response to appellant's pro se brief.
                                                                          Preble CA2020-08-012

       {¶2}    Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists one potential error "that might arguably support the appeal," Anders, at 744, 87

S.Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶3}    Appellant has filed a pro se brief raising assignments of error pertaining to the

trial court's conversion of his "complaint" into a postconviction relief petition, the trial court's

recognition of attempted rape as an offense, and the determination that appellant is a

sexually violent offender.

       {¶4}    We have accordingly examined the record, the potential assignment of error

presented in counsel's brief, and the assignments of error in appellant's pro se brief and

find no error prejudicial to appellant's rights in the proceedings in the trial court. The motion

of counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       M. POWELL, P.J., S. POWELL and BYRNE concur.